Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	Response to Amendment
Applicant's argument, filed on December 29, 2020 has been entered and carefully considered. Claims 21, 28, 31, 33 and 38 are amended. Claims 21- 40 are pending. 
The rejection of claim 41 under 35 U.S.C 112(f) and rejection of claims 33, 35 and 36 under 35 U.S.C. 101 are withdrawn.

Response to Arguments
Applicant's arguments filed on 12/29/2020 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.


	




	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-30 and 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over HAWANG et al. (US. Pub. No. 2016/0337706 A1) in view of Tarek El-Ganainy (Streaming Virtual Reality Content; publish on Dec. 26, 2016; hereinafter as Tarek) and further in view of Kotake et al. (US. Pub. No. 2002/0126914 A1).
Regarding claim 1, a HAWANG teaches method for decoding and displaying panoramic content, the method comprising ([see in Fig. 9]-decoding portion of panoramic image): obtaining a panoramic projection having a first portion and a second portion([para 0097]- video service with 16:9 may provide an image obtained by dividing a panoramic image or may be a conventional 16:9 video service; [see also in para 0131]); receiving a viewport position with respect to the panoramic content, the viewport position correlating to an area within the panoramic content viewed by a user([para 0121]- only an image selected by the user from the divided images 7010, 7020 and 7030 may be displayed; examiner considers that as viewport position); decoding at least a portion of the panoramic projection comprising the discontinuity, the at least portion correlating to the viewport position and comprising one or more of (i) at least a portion of the first portion, or (ii) at least a portion of the second portion([see in Fig. 9; 14; 40]- FIG. 9 is a diagram illustrating operations of a plurality of receivers according to scrolling when the receivers decode streams generated by encoding divided panoramic images based on scenario 1; main receiver may decode the transmitted stream and extract part of the panoramic image using cropping coordinates; [0457]- a decoder 44030 for decoding the extracted stream with respect to the image using the extracted signaling information); and transmitting the decoded at least portion of the panoramic projection to a rendering device([para 0101]- The sub-receivers and the main receiver may decode the transmitted streams with respect to the divided images and then display the images; see also [0104-0106]).
HAWANG does not explicitly disclose receiving a viewport position with respect to the panoramic projection, the viewport position correlating to an area within the panoramic projection viewed by a user.
In an analogous art, Tarek teaches a viewport position with respect to the panoramic projection, the viewport position correlating to an area within the panoramic projection viewed by a user ([pg. 5, right col. 2nd paragraph]- two versions of the video are partitioned to tiles, and streamed to users based on their current 
However, the combination of HAWANG and Tarek don’t exclusively disclose obtaining a panoramic projection associated with panoramic content, the panoramic projection having a first portion and a second portion, the first portion comprising a first continuous image segment, the second portion comprising a second continuous image segment, and the panoramic projection comprising a discontinuity between the first and second continuous image segments.
In an analogous art, Kotake teaches obtaining a panoramic projection associated with panoramic content([para 007-008 and 0062]-obtaining panoramic image), the panoramic projection having a first portion and a second portion, the first portion comprising a first continuous image segment, the second portion comprising a second continuous image segment, and the panoramic projection comprising a discontinuity between the first and second continuous image segments([see in Fig. 18A]- In FIG. 18A, the two partial images 1701 and 1702 are decoded on the memory and combined together to provide a partial image 1703 having a wide field of view, and a portion required in reproduction is cut out therefrom.  As shown in FIG. 18A, to obtain a desired display image from the first partial image 1701 and the second partial image 1702 obtained by decoding the two adjacent compressed 
Regarding claim 22, HAWANG teaches wherein the obtaining of the panoramic projection comprises receiving (i) a first cropped portion of a projection of source content and (ii) a second cropped portion of a projection of the source content, the source content comprising three-dimensional content([see in Fig. 3]-first and second crop).
Regarding claim 23, HAWANG teaches comprising discarding remaining portions of the panoramic projection other than the at least portion([see in Fig. 11; 13]- image 1 (13010) displayed through the main receiver may be cropped and discarded using display resolutions of respective receivers); wherein the decoding of the at least portion comprises decoding only the at least portion([para 0101]- The sub-receivers and the main receiver may decode the transmitted streams with respect to the divided images and then display the images; see also [0104-0106]).
Regarding claim 24, HAWANG teaches wherein the decoding of the at least portion comprises decoding both of the at least portion of the first portion and the at  The demultiplexer may receive the streams constituting the panoramic image and/or signaling information, extract the streams and/or signaling information and send the extracted streams and/or signaling information to the decoders).
Regarding claim 25, Tarek teaches reconstructing the decoded at least portion of the first portion and the decoded at least portion of the second portion to generate imaging data associated with the viewport position([pg. 5, right col. 2nd paragraph]- two versions of the video are partitioned to tiles, and streamed to users based on their current viewport. That is, the tiles currently viewed by the user are streamed in high resolution, while the rest of the tiles are streamed in low resolution; [pg. 4, fig. 9]); wherein the transmitting of the decoded at least portion comprises transmitting the imaging data associated with the viewport position ([pg. 5, right col. 2nd paragraph]- Each independently encoded tile received by the client is conve11ed to an HEVC tile in the output bitstream. This can be done by fulfilling a set of constraints while encoding the original video. They also propose a method to reduce the transmission bitrate when users switch between ROIs).
Regarding claim 26, HAWANG teaches wherein the reconstructing comprises reconstructing (i) a first output from a first decoder configured to decode at least the portion of the first portion and (ii) a second output from a second decoder configured to decode at least the portion of the second portion([see in Fig. 9; 14; 40]- FIG. 9 is a  a decoder 44030 for decoding the extracted stream with respect to the image using the extracted signaling information).
Regarding claim 27, Tarek teaches further comprising enabling a down-sample of one or more portions of the panoramic projection, and rearrangement of the down-sampled one or more portions, the obtained panoramic projection comprising the rearranged down-sampled one or more portions([pg. 5, left para and pg. 7, right col., first para]-down sampling stream).
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 21.Hence; all limitations for apparatus claim 28 have been met in method claim 21.
Regarding claim 29, HAWANG teaches wherein the receipt of the imaging data comprises receipt of the imaging data from an encoder apparatus at a first decoder process and a second decoder process of the decoder apparatus via respective first and second ones of the one or more input interfaces([see in Fig. 38]-decider-1 and decoder-2).
Regarding claim 30, Tarek teaches wherein the first and second decoder processes are configured to output the decoded one or more respective portions to a reconstruction module, the reconstruction module being configured to output the representation to the rendering device based at least on receipt of the determined nd paragraph]- two versions of the video are partitioned to tiles, and streamed to users based on their current viewport. That is, the tiles currently viewed by the user are streamed in high resolution, while the rest of the tiles are streamed in low resolution; [pg. 4, fig. 9]).
Regarding clam 32, Tarek teaches the decode of the one or more respective portions corresponding to the determined viewport area comprises a decode of only the one or more respective portions corresponding to the determined viewport area; and the plurality of instructions are further configured to, when executed by the processor apparatus, enable the decoder apparatus to: identify remaining portions of the panoramic projection other than the decoded one or more respective portions corresponding to the determined viewport area; and subsequent to the identification, transmit the decoded one or more respective portions to the rendering device without the remaining portions([see in Fig. 9-10]-transmitting only ROI area).
Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 21.Hence; all limitations for apparatus claim 33 have been met in method claim 21. HAWANG teaches Combine a first portion of the projection with a second portion of the projection to generate a panoramic projection([ para 0203]- a filtering process may be added when divided panorama streams are stitched and when a panoramic image is divided, encoded and then decoded, blocking artifacts are present at boundaries of images and thus filtering needs to be applied); wherein the decode of the one or more portions of the panoramic projection is configured to: responsive to the received viewport position being oriented entirely within the first portion of the panoramic projection or the second portion of the panoramic projection, decode a respective one of the first or second portions; or responsive to the received viewport position being oriented over the discontinuity, decode at least a portion of the first portion of the panoramic projection and at least a portion of the second portion of the panoramic projection([see in Fig. 9-11]- a panoramic image is divided into a plurality of images and the divided images are transmitted in the form of respective streams; when there are images to be displayed by the main receiver or other sub-receivers although decoded by sub receivers (sub-display 1 and sub-display 2), the sub-receivers that have decoded the images may deliver the decoded images to the main receiver or other sub-receivers that will display the images). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kotake to the modified system of HAWANG and Tarek a method for processing image data obtained by capturing an image in real space, and presenting the virtual space [Kotake; para 0001].
Regarding claim 34, Tarek teaches determine a need to down-sample one or more portions of the panoramic projection; based on the determination to down-sample the one or more portions: down-sample the one or more portions of the panoramic projection; based on a determination to rearrange the down-sampled one or more portions, rearrange the down-sampled one or more portions, and transmit the rearranged down-sampled one or more portions to the one or more decoders; and based on a determination not to rearrange the down-sampled one or more portions, transmit the down-sampled one or more portions to the one or more decoders([pg. 5, left para and pg. 7, right col., first para]-down sampling stream, when a user changes 
Regarding claim 35, Tarek teaches down sample the first portion of the projection ([pg. 5, col. left]- down-sampling the original video to lower resolution versions); divide the down sampled first portion into a plurality of portions of the first portion([see in pg. 5, col. left]- while down sampling the original video to lower resolution versions, they check if a macro-block is a static background they just copy it from the previous frame instead of spending time to down-sample it. Lastly, they utilize the motion estimation already performed while encoding the original video); and rearrange the plurality of portions of the first portion into a new panoramic projection, the new panoramic projection having a different aspect ratio than the generated panoramic projection ([pg. 4, col. left]- streaming, dependent macro-blocks aren’t viewable by the user. To address the extra data sent problem, they studied the trade-off between the compression ratio and minimizing the tile size for tiled streaming, or reducing the motion vectors search space for monolithic streaming. That is, when minimize the tile size or reduce the motion vector, search space the compression ratio drops).
Regarding claim 36, Tarek teaches down sample a plurality of portions of the panoramic projection; determine whether to adjust respective at least first and second quantization parameters for at least a first one and a second one of the plurality of portions of the panoramic projection; and based on the determination, adjust one or more of the first or second quantization parameters ([pg. 5, left col.]- while down sampling the original video to lower resolution versions, they check if a macro-block is a 
Regarding claim 37, HAWANG teaches wherein the one or more decoders comprise a first decoder and a second decoder, the first decoder being configured to decode at least the first portion of the projection, the second decoder being configured to decode at least the second portion of the projection, the first and second decoders being further configured to output decoded imaging data to a reconstruction module, and cause the reconstruction module to output a decoded projection to a rendering device([para 0403-0404]-The demultiplexer may receive the streams constituting the panoramic image and/or signaling information, extract the streams and/or signaling information and send the extracted streams and/or signaling information to the decoders; [see also fig. 38 ]-decoder-1 and decoder-2).
Regarding claim 38, Tarek teaches wherein the decode of the one or more portions of the panoramic projection comprises, responsive to the received viewport position being oriented over the discontinuity a decode of the portion of the first portion of the panoramic projection and the at least portion of the second portion of the panoramic projection that collectively correspond to the viewport position([pg. 5, right col. 2nd paragraph]- two versions of the video are partitioned to tiles, and streamed to users based on their current viewport. That is, the tiles currently viewed by the user are streamed in high resolution, while the rest of the tiles are streamed in low resolution).
.


Claims 31 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over HAWANG in view of Tarek as applied to claim 28 above and further in view of CAO (US. Pub. No. 2016/0295108 A1).
Regarding claim 31, the combination of HAWANG and Tarek do not explicitly disclose wherein the first portion comprises a first cropped portion of a projection derived from a spherical image, and the second portion comprises a second cropped portion of a projection derived from the spherical image, the first and second cropped portions being algorithmically stitched along one boundary in a frame packing arrangement, the one boundary comprising the single seam of discontinuity .
In an analogous art, CAO teaches wherein the first portion comprises a first cropped portion of a projection derived from a spherical image, and the second portion comprises a second cropped portion of a projection derived from the spherical image([para 0013]- methods for generating panoramic digital representation of an area is provided.  Particularly, the method comprises acquiring an image from each of a plurality of digital cameras having a field of view that overlaps with the field of view of at 
Regarding claim 40, CAO teaches wherein the source content comprises spherical content, and the projection of the source content comprises an equirectangular projection of the spherical content, the spherical content comprising a first spherical portion and a second spherical portion each having a coverage of 270° by 90°([para 003; 0010 and 0045]- an objective of the present disclosure is to provide a panoramic imaging system that is capable of delivering wide to entire 360.degree).


Citation of Pertinent Prior Art




1.	Baudisch et al., US 2007/0025723 A1, discloses construction of panoramic images.

2.	Herman et al., US 2002/0159166 A1, discloses enhanced panoramic images with an improved panoramic mirror.
3.	Vnable et al., US 2014/0168357 A1, discloses panoramic and spherical cameras often currently capture respective portions of a scene using set of lenses.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
                                                                                                                                                                                           Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD N HAQUE/             Primary Examiner, Art Unit 2487